NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5599-16T4

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

SHARRON GADDY,

     Defendant-Appellant.
________________________

                   Submitted June 5, 2019 – Decided July 3, 2019

                   Before Judges Koblitz, Currier and Mayer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 15-10-0685.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Stephen W. Kirsch, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Jennifer Davenport, Acting Prosecutor of Union
                   County, attorney for respondent (Milton Samuel
                   Leibowitz, Special Deputy Attorney General/Acting
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      After a jury trial, defendant appeals from his June 12, 2017 conviction and

sentence of eighteen years in prison with six years of parole ineligibility for

third-degree possession of cocaine, N.J.S.A. 2C:35-10(a)(l), and second-degree

possession of cocaine with intent to distribute, N.J.S.A. 2C:35-5(a)(l) and (b)(3).

Defendant argues on appeal that the State engaged in prosecutorial misconduct

and his sentence is excessive.     After reviewing the record in light of the

contentions advanced on appeal, we affirm.

      The following facts were revealed at trial. On May 16, 2015, Plainfield

Police Sergeant Christopher Fortunka and eight other officers conducted

surveillance of defendant's home. A black Acura MDX was parked in front of

the house. A SUV drove up to the house, defendant came outside, and the driver

of the SUV exited his vehicle. The two spoke and entered the house.

      After watching the house for more than an hour, the officers approached

the home with a search warrant. The storm door was closed, but the front door

remained open. When they announced they were the police, defendant locked

both doors. The front door had a frosted window, allowing the officers to see a

"shadow" heading up the stairs. After trying unsuccessfully to open the locked

doors, the police used a battering ram to enter.




                                                                          A-5599-16T4
                                        2
      Upon entering the house, Fortunka and another officer went upstairs to

follow the "shadow."        They saw defendant coming from the bathroom.

Defendant said he had just flushed marijuana down the toilet. After defendant

was arrested, a small bag of marijuana in the basement bedroom was found.

      In the master bedroom, Fortunka found "[a] small amount of cocaine . . .

drug paraphernalia, [and] money." He found a container with "eight tin-foil

folds [of] suspected CDS [(controlled dangerous substance)] and one knotted

bag of suspected CDS"; "three small black digital scales" with "white powdery

residue"; "a roll of tin foil and pre-cut small pieces of tin foil"; a safe containing

$8427 in the master bedroom closet; and defendant's expired driver's license.

More than $1600 was also found in jars.

      When arrested, defendant had on his person keys to the safe and the Acura

MDX, a phone and $459. With a warrant to search the Acura MDX, Fortunka

found in the center console a "green change purse containing [forty-five] tin-foil

folds of suspected CDS, a sandwich bag containing [sixteen] tin-foil folds [of]

suspected CDS, and another sandwich bag containing [eleven] tin-foil folds of

suspected CDS."

      At trial, Union County Prosecutor's Office Detective Kevin Kolbeck, Jr.

testified as an expert in "the field of identification, packaging, use, sale, and


                                                                             A-5599-16T4
                                          3
distribution of controlled dangerous substances" about the packaging and

pricing of cocaine for street level distribution and personal use.        Margaret

Cuthbert, a Union County Prosecutor's Office Forensic Laboratory scientist,

provided expert testimony that the seventy-two foils and three scales were

submitted for tests and contained 1.29 ounces of cocaine.

        Defendant's wife, K.,1 testified that she lived at the house with defendant,

their three daughters, and her half-brother, who had been living at the house

since 2012. Her brother lived in a bedroom in the basement, which had a

separate bathroom. K. stated he was addicted to drugs and she did not want him

to be near her daughters.

        K. also testified that the money in the jars was "savings for vacations." At

the time of his arrest, defendant was working for a company where he was paid

"under the table" with cash. K. explained that both she and defendant had keys

to the safe. The safe had "money, passports and other documents" inside , and

the money found inside the safe was not drug proceeds.

        The family had three vehicles registered in her name: a Mercedes, an

Acura MDX, and an Acura RL. K., her two older daughters, and defendant




1
    We use an initial to preserve the privacy of defendant's wife.
                                                                           A-5599-16T4
                                          4
drove all three cars. She drove the Acura MDX on the day before defendant's

arrest and did not see any drugs in the car.

      Defendant raises the following issues on appeal:

            POINT I: THE      STATE     CONSISTENTLY
            ENGAGED IN PROSECUTORIAL MISCONDUCT
            IN PRESENTING ITS CASE TO THE JURY.

            A. THE TESTIMONY OF THE STATE'S
            NARCOTICS EXPERT WAS IN VIOLATION OF
            THE CAIN/SIMMS RULE THAT A STATE EXPERT
            IN A DRUG CASE SHOULD NOT IMPLICITLY
            EXPRESS THE OPINION THAT THE DEFENDANT
            IS GUILTY (NOT RAISED BELOW).

            B. THE TESTIMONY OF A DETECTIVE THAT HE
            SEIZED MONEY FROM DEFENDANT'S HOME
            "BECAUSE . . . I BELIEVE IT'S EVIDENCE OF
            DRUG DEALING" WAS IN VIOLATION OF THE
            RULE OF MCLEAN THAT A STATE'S LAY
            WITNESS SHOULD NOT OFFER OPINIONS TO
            THE JURY ON THE SIGNIFICANCE OF EVIDENCE
            IN A DRUG CASE (NOT RAISED BELOW).

            C. THE JUDGE IMPROPERLY OVERRULED
            DEFENSE COUNSEL'S OBJECTION TO THE
            STATE'S ARGUMENT IN SUMMATION THAT THE
            DEFENSE IN THE CASE "RELIES, ALMOST
            DEMANDS, THAT YOU FIND THE OFFICERS TO
            BE LIARS FOR THE MERE FACT THAT THEY'RE
            POLICE OFFICERS."

            POINT II: THE SENTENCE IMPOSED IS
            MANIFESTLY EXCESSIVE; THE SAME OFFENSE
            THAT TRIGGERED THE EXTENDED TERM WAS


                                                                   A-5599-16T4
                                        5
            DOUBLE-COUNTED AGAINST DEFENDANT IN
            SETTING THE LENGTH OF THAT TERM.

                          I. Prosecutorial Misconduct.

                                       A.

      A reversal based on prosecutorial misconduct requires a determination

that the defendant's right to a fair trial was prejudiced by the State's improper

conduct. State v. Jackson, 211 N.J. 394, 407 (2012). "To justify reversal, the

prosecutor's conduct must have been 'clearly and unmistakably improper,' and

must have substantially prejudiced defendant's fundamental right to have a jury

fairly evaluate the merits of his defense." State v. Timmendequas, 161 N.J. 515,

575 (1999) (quoting State v. Roach, 146 N.J. 208, 219 (1996)). "In determining

whether the prosecutor's comments were sufficiently egregious to deny

defendant a fair trial, we consider the tenor of the trial and the responsiveness

of counsel and the court to the improprieties when they occurred." Id. at 575.

"Factors to consider when analyzing prosecutorial conduct include whether

defense counsel made a timely and proper objection, whether the remark was

withdrawn promptly, and whether the court gave a limiting instruction." State

v. Chew, 150 N.J. 30, 84 (1997).

      Defendant argues for the first time on appeal that Kolbeck, the State's drug

expert, improperly opined that defendant was guilty. If an error was not brought

                                                                         A-5599-16T4
                                        6
to the trial court's attention, a reviewing court will not reverse unless the

appellant demonstrates error "clearly capable of producing an unjust result." R.

2:10-2.   "[W]hen counsel does not make a timely objection at trial, it is a sign

'that defense counsel did not believe the remarks were prejudicial' when they

were made." State v. Pressley, 232 N.J. 587, 594 (2018) (quoting State v.

Echols, 199 N.J. 344, 360 (2009)). A "[d]efendant's lack of objections . . .

weighs against [the] defendant's claim that errors were 'clear' or 'obvious.'

Indeed, '[i]t [is] fair to infer from the failure to object below that in the context

of the trial the error was actually of no moment.'" State v. Nelson, 173 N.J. 417,

471 (2002) (second and third alterations in original) (quoting State v. Macon,

57 N.J. 325, 333 (1971)).

      Defendant points out Kolbeck's testimony that: (1) he "never encountered

an individual with [sixty] foil folds of cocaine for their personal use"; (2) the

residue on the scales that were found "would show, obviously, that the

individual was weighing out some kind of CDS, which would be cocaine, for --

in my opinion, it would be . . . for packaging of the CDS that was also found";

and (3) the money that was found "just basically . . . shows . . . the product that

they made, how much money that they've previously made. And, obviously,




                                                                            A-5599-16T4
                                         7
that money can be used to go purchase more CDS, which would then be

packaged and then sold on the street."

       "[I]n drug cases, an expert witness may not opine on the defendant's state

of mind. Whether a defendant possessed a controlled dangerous substance with

the intent to distribute is an ultimate issue of fact to be decided by the jury."

State v. Cain, 224 N.J. 410, 429 (2016). In State v. Simms, 224 N.J. 393, 406-

07 (2016), our Supreme Court found the cumulative effect of expert testimony

on evidence that the jury could have evaluated based on common knowledge

combined with "expert ultimate-opinion testimony" constituted plain error.

There, the expert witness improperly bolstered the State's case by opining "the

thirteen packets of heroin found in the possession of the co-defendant sitting in

defendant's car were . . . consistent with distribution, [and] it appeared that she

had 'conspired with the male to distribute C.D.S.'" Id. at 406. "The expert's

mimicking the statutory language of conspiracy and his conclusion that

defendant conspired to distribute heroin was, in effect, a pronouncement of guilt

. . . ." Ibid.

       Our Supreme Court described proper expert testimony in drug cases:

                 Law enforcement officers with extensive training,
                 education, and experience of the drug world have
                 "specialized knowledge [that] will assist the trier of fact
                 to understand the evidence or to determine a fact in

                                                                               A-5599-16T4
                                             8
            issue." Experts can help jurors understand the indicia
            of a distribution operation, such as how drug traffickers
            package and process drugs for distribution. Experts can
            shed light on the significance of the quantities and
            concentrations of drugs, the value of drugs, the use of
            identifiable logos on drug packaging, and the function
            of drug paraphernalia, e.g., scales, baggies, and cutting
            agents.

            [Cain, 224 N.J. at 426 (alteration in original) (citations
            omitted) (quoting N.J.R.E. 702).]

      Detective Kolbeck's testimony that he had "never encountered an

individual with [sixty] foil folds of cocaine for their personal use" was consistent

with explaining "the significance of the quantities and concentrations of drugs."

Ibid. Kolbeck's testimony that the residue on the scales indicated cocaine had

been weighed for packaging was permissible because an expert may testify

about "the function of drug paraphernalia, e.g., scales." Ibid.

      Finally, Kolbeck's testimony concerning the money that was found

provided some "insight into the roles played by individuals in street-level drug

transactions." Cain, 224 N.J. at 426. On cross-examination, defense counsel

thoroughly questioned Kolbeck regarding the money seized, eliciting that he did

not know where it came from and had no personal knowledge that the money

was "drug money." Kolbeck's conclusion concerning the money, while perhaps

not entirely appropriate, was not sufficiently egregious to constitute plain error.


                                                                           A-5599-16T4
                                         9
See R. 2:10-2. Kolbeck's testimony does not rise to the level of "expert ultimate-

opinion testimony" that constituted plain error in Simms, 224 N.J. at 406-07.

                                            B.

      Fortunka's response when the State asked why he seized the money found

in defendant's house and car was: "Because . . . I believe it's evidence of drug

dealing." Defendant argues, without having registered an objection at trial, that

this statement prejudiced his trial. In State v. McLean, 205 N.J. 438, 443 (2011),

our Supreme Court reversed the defendant's conviction because "permitting the

officer to testify about his opinion invaded the fact-finding province of the jury

. . . ." There, an officer testified as a lay witness about the "hand-to-hand drug

transaction" that he believed took place based on his experience of witnessing

past drug transactions. Id. at 445-46. The Court concluded:

            [T]he testimony of the police detective, because it was
            elicited by a question that referred to the officer's
            training, education and experience, in actuality called
            for an impermissible expert opinion. To the extent that
            it might have been offered as a lay opinion, it was
            impermissible both because it was an expression of a
            belief in defendant's guilt and because it presumed to
            give an opinion on matters that were not beyond the
            understanding of the jury. In the final analysis, the
            approach taken to this testimony by the trial court and
            the Appellate Division would effectively authorize an
            officer both to describe the facts about what he or she
            observed and to opine in ways that we have precluded


                                                                         A-5599-16T4
                                       10
            previously. We decline to permit the lay opinion rule
            to be so utilized.

            [Id. at 463.]

See also State v. Reeds, 197 N.J. 280, 284-85 (2009) (finding plain error and

reversing the defendant's conviction where an officer testified in response to a

hypothetical that in his opinion defendant constructively possessed the drugs

found in the car he was driving, an ultimate issue for the jury).

      The jury did not require Fortunka's testimony to draw a conclusion that

the money found in the house came from drug sales. On cross-examination,

defense counsel elicited from Fortunka that money is not unlawful on its face,

and the money could be from defendant's job. Although unfortunate, Fortunka's

response concerning the money did not constitute plain error.

                                        C.

      The trial court overruled defendant's objection to the prosecutor's

statement during summation that the defense "relies, almost demands, that you

find the officers to be liars for the mere fact that they're police officers."

Defendant argues the statement impermissibly "criticize[d] defense counsel for

doing her job."

      Where error was brought to the trial court's attention, the "error is

harmless unless, in light of the record as a whole, there is a 'possibility that it

                                                                          A-5599-16T4
                                       11
led to an unjust verdict' -- that is, a possibility 'sufficient to raise a reasonable

doubt' that 'the error led the jury to a result it otherwise might not have reached.'"

State v. J.L.G., 234 N.J. 265, 306 (2018) (quoting Macon, 57 N.J. at 335)

(finding error harmless "in light of the overwhelming evidence of defendant's

guilt").

      "Prosecutors are afforded considerable leeway in closing arguments as

long as their comments are reasonably related to the scope of the evidence

presented.      Indeed, prosecutors in criminal cases are expected to

make vigorous and forceful closing arguments to juries." State v. Frost, 158

N.J. 76, 82 (1999) (citation omitted). However, prosecutors may not "contend

that the police have no motive to lie or face special consequences if they do."

State v. Riviera 437 N.J. Super. 434, 446 (App. Div. 2014). In Frost, the Court

found egregious "the prosecutor's suggestion that the police officers would not

lie because of the 'magnitude' of charges that could be brought against them"

and noted: "Our courts have consistently held that such statements by a

prosecutor about a police officer's credibility are wholly inappropriate." 158

N.J. at 85.

      Defense counsel's closing highlighted discrepancies between the officers'

testimony, alleged that the experts tailored their testimony to the State's theory,


                                                                             A-5599-16T4
                                         12
and stated that Fortunka was "full of crap." Thus, the State's characterization

that defense counsel was essentially demanding that the jurors find the officers

not credible is a permissible response to defense counsel's closing. See State v.

McGuire, 419 N.J. Super. 88, 145 (App. Div. 2011) ("A prosecutor's otherwise

prejudicial arguments may be deemed harmless if made in response to defense

arguments."). Thus, we find no prosecutorial misconduct in the summation or

testimony, and certainly none that constitutes reversible error.

                                 II. The Sentence.

      "Appellate review of a criminal sentence is limited; a reviewing court

decides whether there is a 'clear showing of abuse of discretion.'" State v.

Bolvito, 217 N.J. 221, 228 (2014) (quoting State v. Whitaker, 79 N.J. 503, 512

(1979)). Defendant argues the trial court engaged in impermissible double-

counting while imposing a mandatory extended prison term for possession of

cocaine with intent to distribute after a prior distribution-related conviction,

pursuant to N.J.S.A. 2C:43-6(f).          Defendant, however, had prior drug

convictions in three different states.

      Defendant was sentenced to eighteen years in prison with six years of

parole ineligibility. The sentencing court found no mitigating factors and the

following aggravating factors: defendant's risk of recidivism, N.J.S.A. 2C:44-


                                                                        A-5599-16T4
                                         13
1(a)(3), prior record, N.J.S.A. 2C:44-1(a)(6), and the need to deter, N.J.S.A.

2C:44-1(a)(9). Defendant argues that because his prior record was cited to

justify all three aggravating factors, and his prior record includes the same drug-

distribution offense that triggered the imposition of the extended term, the trial

court engaged in improper double-counting, especially because the charge

involved "only a little over an ounce of cocaine."

      The sentencing court must "state on the record the reasons for imposing

the sentence . . . ." N.J.S.A. 2C:43-2(e); see also State v. Fuentes, 217 N.J. 57,

74 (2014) (finding that "[a] careful statement of reasons . . . facilitates appellate

review"). In determining whether a sentence is excessive, "[t]he reviewing court

is expected to assess the aggravating and mitigating factors to determine whether

they 'were based upon competent credible evidence in the record.'" State v.

Bieniek, 200 N.J. 601, 608 (2010) (quoting State v. Roth, 95 N.J. 334, 364-65

(1984)).

      If the State applies for an extended term and the defendant has one prior

drug conviction of the type described, the court must impose an extended term.

N.J.S.A. 2C:43-6(f). In State v. Thomas, 188 N.J. 137, 149, 153-54 (2006), our

Supreme Court discussed aggravating factors in the context of N.J.S.A. 2C:43 -

6(f) mandatory extended-term sentencing:


                                                                            A-5599-16T4
                                        14
            implicit in a sentencing court's assessment of the
            defendant's risk of recidivism (factor (3)), the
            seriousness and extent of a defendant's prior criminal
            record (factor (6)), and the need to deter defendant and
            others (factor (9)) is a qualitative assessment that we
            want and expect the court to make. A court's findings
            assessing the seriousness of a criminal record, the
            predictive assessment of chances of recidivism, and the
            need to deter the defendant and others from criminal
            activity, do all relate to recidivism, but also involve
            determinations that go beyond the simple finding of a
            criminal history and include an evaluation and
            judgment about the individual in light of his or her
            history.

            [Id. at 153 (emphasis added).]

Thus, a sentencing court may consider aggravating factors three, six and nine in

the context of a mandatory extended term because they "can be based on [an]

assessment of a defendant beyond the mere fact of a prior conviction . . . ." Id.

at 154; N.J.S.A. 2C:44-1(a)(3), (6), (9).

      The sentencing court explained its reasoning regarding the aggravating

factors:

            I've carefully considered the argument of counsel and
            the entire court record in this matter.          [I] find
            [a]ggravating [f]actors [three], [six] and [nine]. I find
            [a]ggravating [f]actor [three], that the defendant poses
            a risk that he will commit another offense, in light of
            his prior drug use and his admitted ongoing drug use,
            and the multiple similar crimes that he's already been
            adjudged previously, drug-related offenses.


                                                                        A-5599-16T4
                                       15
            I find [a]ggravating [f]actor [six]. I've considered the
            extent of defendant's prior criminal record, which is
            extensive, and the seriousness of the offenses of which
            he's been convicted. He's been convicted of a prior
            second-degree eluding and a prior second-degree drug-
            related offense. He's had two violations of probation
            and multiple prison stints in multiple jurisdictions.

            As to deterrence, [a]ggravating [f]actor [number]
            [nine], the need to deter the defendant and others from
            violating the law. If ever there was an obvious case
            which begs for deterrence it's this one, and -- and Mr.
            Gaddy has a -- you know, we refer to it as a checkered
            past, but that really doesn't do justice to it. He's got an
            extensive prior criminal record. There's no way to
            sanitize that and it dates back to the late 1980s. I would
            say that Mr. Gaddy has been afforded virtually every
            sort of consideration . . . lengthy prison sentences,
            modest prison sentences, parole, probation and the like.

      The trial court carefully weighed the aggravating and mitigating factors

in light of defendant's particular circumstances, without double counting the one

prior drug conviction needed for an extended term.           Defendant had more

convictions than were necessary for a mandatory extended term, and the court

did not err in considering defendant's extensive prior criminal record.

      Affirmed.




                                                                          A-5599-16T4
                                       16